Name: Commission Regulation (EC) NoÃ 359/2005 of 2 March 2005 amending Regulation (EC) NoÃ 94/2002 laying down detailed rules for applying Council Regulation (EC) NoÃ 2826/2000 on information and promotion actions for agricultural products on the internal market
 Type: Regulation
 Subject Matter: marketing;  agricultural activity;  European construction
 Date Published: nan

 3.3.2005 EN Official Journal of the European Union L 57/13 COMMISSION REGULATION (EC) No 359/2005 of 2 March 2005 amending Regulation (EC) No 94/2002 laying down detailed rules for applying Council Regulation (EC) No 2826/2000 on information and promotion actions for agricultural products on the internal market THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2826/2000 of 19 December 2000 on information and promotion actions for agricultural products on the internal market (1), and in particular Article 12 thereof, Whereas: (1) According to Article 7 of Regulation (EC) No 2826/2000, in the absence of information programmes referred to in Article 2(c) of that Regulation presented by professional or inter-professional organisations, each interested Member State shall draw up its specification and select the implementation body for the programme it undertakes to part-finance. (2) The dates for the submission of programmes initiated by the Member States in accordance with Article 7 of Regulation (EC) No 2826/2000 are laid down in Article 8 of Commission Regulation (EC) No 94/2002 (2). They should be brought into line with the dates set for the submission of programmes proposed by professional and inter-professional organisations, referred to in Article 7(1) of Regulation (EC) No 94/2002. (3) The dates laid down for the Commissions decision on programmes referred to in Article 7 of Regulation (EC) No 2826/2000 should be aligned with the dates set for the Commissions decisions on programmes proposed by professional and inter-professional organisations, referred to in Article 7(3) of Regulation (EC) No 94/2002. Those decisions should be adopted in accordance with Article 6(4) of Regulation (EC) No 2826/2000. (4) Regulation (EC) No 94/2002 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion delivered at the meeting of the joint management committee for the promotion of agricultural products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 94/2002 is amended as follows: 1. Article 7(3) is amended as follows: (a) the first subparagraph is replaced by the following: After checking revise programmes referred to in the third subparagraph of Article 6(3) of Regulation (EC) No 2826/2000 the Commission shall decide, no later than 31 May and 15 December, which programmes it may part-finance under the indicative budgets listed in Annex III to this Regulation, in accordance with the procedure referred to in Article 13(2) of Regulation (EC) No 2826/2000.; (b) in the second subparagraph, the first sentence is deleted. 2. Article 8 is replaced by the following: Article 8 Where Article 7 of Regulation (EC) No 2826/2000 is applied, the provisional list of programmes shall be communicated to the Commission no later than 15 March and 30 September each year. The Commission shall decide which programmes it will part-finance under the indicative budgets given in Annex III to this Regulation no later than 31 May and 15 December of the same year, in accordance with the procedure referred to in Article 13(2) of Regulation (EC) No 2826/2000. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 328, 23.12.2000, p. 2. Regulation as amended by Regulation (EC) No 2060/2004 (OJ L 357, 2.12.2004, p. 3). (2) OJ L 17, 19.1.2002, p. 20. Regulation as last amended by Regulation (EC) No 1803/2004 (OJ L 318, 19.10.2004, p. 4).